      Case 2:21-mj-03917-DUTY Document 6 Filed 08/20/21 Page 1 of 3 Page ID #:31




 1

 2                                                                     FILED
                                                            CLERK, U.S. DISTRICT COURT

 3
                                                                  AUG L U 2021
 4
                                                           CENT   DI     T F CA IFORNIA
 5                                                         BY                   DEPUTY

 6

 7

 8                              UNITED STATES DISTRICT COURT

 9                             CENTRAL DISTRICT OF CALIFORNIA

10    UNITED STATES OF AMERICA,          )     Case No.   ~ a~ ~~ -3 r

11                        Plaintiff,     )     ORDER OF REVOCATION/DETENTION
                                               IN BAIL REVOCATION/DETENTION
12                  v.                   )     PROCEEDINGS

13
                                          ~    (18 U.S.C. § 3148 (b) )
     ~ ► IAA
     '          ~' `~ ~~'I ~~~ ate/
14                      Defendant.        )

15
           Upon motion of the Government to detain defendant in connection
16
      with bail revocation/detention proceedings pursuant to 18 U.S.C.
17
      § 3148(b) :
18
           A.       The Court finds:
19
                    (    ) there is probable cause to believe that defendant has
20
                          committed a federal, state, or local crime while on
21
                          r elease;
22
                    (     there is clear and convincing evidence that defendant
23
                          has violated another condition of release;
24
           B.       The Court further finds:
25
                    ( ~no condition or combination of conditions will
26
                          r easonably assure the appearance of defendant as
27
                          r equired;
28
     Case 2:21-mj-03917-DUTY Document 6 Filed 08/20/21 Page 2 of 3 Page ID #:32




 1              (   ) no condition or combination of conditions will

 2                    reasonably assure the safety of any other person and

 3                    the community;

 4              (   ) defendant is unlikely to abide by any condition or

 5                    combination of conditions of release.

 6        C.    The Court has considered:

 7              ( ✓J the nature and circumstances of the offense (s) charged;

 8              ( (/~ the weight of the evidence against defendant;

 9              ( ~the history and characteristics of defendant;

10              (     the nature and seriousness of the danger to any person

11                    or the community that would be posed by defendant's

12                    release.

13        D.    The Court concludes:

14              (   ) Defendant poses a risk to the safety of other persons

15                    and the community based on:

16

17

18

19              ( I/j Defendant poses a serious flight risk based on:

20

21

22                                 h-ce.~L~ ~tQ~-y~~

23              (   ) Defendant is unlikely to abide by any condition or

24                    combination of conditions of release based on:

25

26

27

28
     Case 2:21-mj-03917-DUTY Document 6 Filed 08/20/21 Page 3 of 3 Page ID #:33




 1        E.    The Government ( ) is ( ) is not entitled to a rebuttable

 2              presumption that no condition or combination of conditions

 3              will assure that defendant will not pose a danger to the

 4              safety of any person or the community.

 5        F.    The Court finds:

 6              (       ) Defendant has not rebutted by sufficient evidence to

 7                        the contrary the presumption provided in 18 U.S.C.

 8                       § 3148(b) that no condition or combination of

 9                        conditions will assure the safety of any other person

10                        or the community;

11        IT IS ORDERED that defendant is detained and remanded to the

12   custody of the U.S. Marshal.

13        If defendant is awaiting trial, IT IS FURTHER ORDERED that

14   defendant be confined in a corrections facility separate, to the

15   extent practicable, from persons awaiting or serving sentences or

16   persons held in custody pending appeal.

17        IT IS FURTHER ORDERED that defendant be afforded reasonable

18   opportunity for private consultation with defendant's counsel.

19   DATED:         O         Zo

20                                                 NORABLE JAC     INE CHOOLJIAN
                                                  nited State    agistrate Judge
21

22

23

24

25

26

27

28

                                              3
